IN THE SUPREME COURT OF IOWA
                                No. 12–0122

                         Filed December 13, 2013


TERI ROOT,

      Appellee,

vs.

TALTON TONEY,

      Appellant.



      Appeal    from   the   Iowa   District   Court   for   Howard   County,

Margaret L. Lingreen, Judge.



      Appellant challenges the venue of the district court that issued a

domestic abuse protective order against him. AFFIRMED.



      Thomas A. Hurd of Glazebrook, Moe, Johnston & Hurd LLP,

Des Moines, for appellant.



      Michelle R. Mackel-Wiederanders of Iowa Legal Aid, Des Moines,

for appellee.
                                     2

WATERMAN, Justice.

       This appeal presents two issues of first impression: (1) whether our

court’s order closing the clerk of court’s public window at 2:30 p.m.

triggered Iowa Code section 4.1(34) (2011) to allow a one-day extension of

the deadline to file a notice of appeal, and (2) whether a person fleeing

domestic abuse who relocates to live in a new county satisfies the

residency requirement for venue under Iowa Code section 236.3(1) in an

action for a domestic abuse protective order.

       Plaintiff fled her marital home in Decatur County to escape her
abusive husband, taking their children with her. She found a safe house

250 miles away in Howard County, near her parents’ residence, and filed

for an order of protection within two days of her arrival. The defendant

husband moved to transfer venue from Howard County to Decatur

County. The district court denied his motion and entered the protective

order. The husband filed his notice of appeal thirty-one days later. The

Howard County clerk’s public window had closed at 2:30 p.m. the day

before, pursuant to a cost-saving order of our court that reduced the

normal hours the clerks’ offices were open to the public.

       We apply Iowa Code section 4.1(34) to hold this appeal was timely

filed, and we rescind our court’s December 2, 2009 supervisory order

that   stated    this   Code   section   was    inapplicable   under   such

circumstances.     Our court has constitutional and statutory authority

over the judicial branch, including the power to set the office hours of the

clerks of court. However, we may not reduce the time allowed to file a

notice of appeal without legislative authorization.

       On the merits, we hold plaintiff satisfied the residency requirement
for venue under Iowa Code section 236.3(1) to obtain a domestic abuse

protective order when she relocated to live in a new county to escape
                                     3

abuse and obtain the support of her family living nearby. Accordingly,

for the reasons set forth below, we affirm the venue ruling and protective

order entered by the district court in Howard County.

      I. Background Facts and Proceedings.

      Teri Root and Talton Toney were married in April 2009 and lived

together in a farmhouse in Decatur County near the Missouri border.

They have three children together, and Teri has two more children. On

October 7, 2011, with three of the children watching, Talton put a belt

around Teri’s neck and choked her. Teri immediately phoned the Crisis
Intervention Center, which in turn called the police. The police came to

the couple’s home. Talton was arrested after he admitted to police that

he choked Teri.      Both the police and Teri’s domestic abuse victim

advocate advised Teri to leave the family home, which was owned by

Talton and his parents. Talton’s parents came to the house that evening,

took Teri’s house keys and cell phone, and told her to “get the hell out.”

Teri took the children and drove 250 miles northeast to Howard County,

just across the border from her hometown of Preston, Minnesota. Teri

testified she wanted to be close to her parents so that she would have

their support during her separation from Talton and their assistance

caring for her five children.

      Teri found a temporary safe house upon her arrival in Howard

County through the local domestic abuse center.           Teri visited the

emergency room in Howard County the next day, where she received care

for her neck injury. On October 10, Teri filed a petition for relief from

domestic abuse with the Iowa District Court for Howard County, stating,

“I am scared for my safety. [Talton] has threatened to find and kill me if I
ever took [the] kids and left.” Teri described the October 7 incident and

additional abuse, alleging Talton had on other occasions thrown objects
                                     4

at her, choked her until she lost consciousness, dragged her by her hair,

and twisted her arms behind her back to the point she “was afraid they

would break.” Teri began looking for work in Howard County and, on

October 14, rented a home there.

      On November 11, Talton filed a motion to dismiss or transfer venue

to Decatur County pursuant to Iowa Rule of Civil Procedure 1.808

(governing actions filed in the wrong county).     He argued Teri did not

reside in Howard County because she had only been present there for

three days before she filed her petition.     The day before she filed her
petition, she completed an intake form at the Howard County hospital

that listed her employer in Decatur County and her mailing address in

Preston, Minnesota.    Talton noted her frequent trips to Preston.       He

alleged her residence for venue purposes remained in Decatur County,

where their marital dissolution action and his criminal charges were

pending.     Talton   argued   the   Howard    County   venue    would   be

“unnecessarily costly, duplicative, and extremely prejudicial.” He noted

the 250-mile driving distance and that several witnesses to the alleged

domestic abuse lived in Decatur County.

      The district court held an evidentiary hearing on November 28.

Teri testified she was renting a home in Howard County and living there.

The district court denied Talton’s motion to transfer venue in a written

ruling filed December 5. The court found that Teri “is residing in Howard

County” and that venue for the domestic abuse action was therefore

proper in Howard County, as well as in Decatur County where Talton

resides. The court found Talton “[did] not face an unreasonable burden

of defending [the] action in Howard County” to litigate the limited issue of
whether domestic abuse occurred. The district court observed that one

of the parties would have to travel ten hours roundtrip whether the
                                     5

domestic abuse action was heard in Howard County or Decatur County.

The court noted a transfer to Decatur County would delay the scheduled

hearing for a permanent domestic abuse protective order.

      Teri’s action went to trial in Howard County on December 19, at

which time the district court entered judgment in her favor and issued a

final domestic abuse protective order. Talton filed and served notice of

his appeal by mail on January 19, 2012, thirty-one days after the

judgment. Our court sua sponte gave the parties an opportunity to file

statements addressing whether the notice of appeal was timely.        Both
parties responded. Teri contended the notice of appeal was untimely.

Talton argued it was timely under Iowa Code section 4.1(34), which in

his view extended the deadline by one day because the Howard County

clerk’s office closed at 2:30 p.m. on the thirtieth day.    A three-justice

panel of our court ordered that the timeliness issue should be submitted

with the appeal.

      II. Scope of Review.

      This appeal presents two issues. First, we need to determine our

jurisdiction to hear this appeal, which turns on the timeliness of Talton’s

notice of appeal, filed thirty-one days after the judgment. This presents a

question of law for our court to decide on the interpretation of section

4.1(34), a matter never considered by the district court.

      Second, we must decide whether the district court erred by ruling

that Teri resided in Howard County to support venue under Iowa Code

section 236.3(1).   The parties agree that we are to review the district

court’s ruling on the legal requirements for venue for correction of errors

at law. See Richards v. Anderson Erickson Dairy Co., 699 N.W.2d 676,
679 (Iowa 2005); see also Froman v. Keokuk Health Sys., Inc., 755
                                      6
N.W.2d 528, 529 (Iowa 2008) (reviewing interpretation of venue statute

for errors at law).

      III. Timeliness of the Appeal.

      We first address the question of whether Talton’s appeal is timely.

See City of Des Moines v. City Dev. Bd., 633 N.W.2d 305, 309 (Iowa 2001)

(noting court is to address jurisdictional issue of timeliness of appeal

before reaching merits). “It is axiomatic that compliance with our rules

relating to time for appeal are mandatory and jurisdictional.”        In re

Marriage of Mantz, 266 N.W.2d 758, 759 (Iowa 1978).               “Where an
appellant is late in filing, by as little as one day, we are without

jurisdiction to consider the appeal.”       Id.; see also Iowa R. App. P.

6.101(1)(b) (“A notice of appeal must be filed within 30 days . . . of the

final order or judgment.”); Explore Info. Servs. v. Ct. Info. Sys., 636
N.W.2d 50, 54 (Iowa 2001) (noting we must “dismiss a case not meeting

[appellate] deadlines even if the parties do not raise the issue”).

      Talton argues the thirty-day filing deadline in rule 6.101(1)(b) was

extended by one day because the Howard County Clerk of Court Office

closed at 2:30 p.m. on the thirtieth day. He relies on Iowa Code section

4.1(34). Teri argues that Talton’s appeal is untimely under Iowa Court

Rule 22.40 as explained in our December 2, 2009 supervisory order

directing that “section 4.1(34) is not triggered to extend any deadlines”

under this circumstance. See Iowa Supreme Ct. Supervisory Order, In

the Matter of Court Closure Days and Public Hours of Clerk of Court Offices

¶ 2 (Dec. 2, 2009) [hereinafter Court Closure Days].

      This issue implicates the separation of powers between the three

coequal branches of government under our state constitution. Article V,
section 4 of the Iowa Constitution expressly empowers our court to

exercise “supervisory and administrative control over all inferior judicial
                                              7

tribunals throughout the state.”1 This obviously includes the power to

set the hours of operation of the clerks of court.                       But, we have

interpreted the same constitutional provision to allow the legislature to

“set terms and conditions for appeal.” W. Int’l & Nat’l Union Fire Ins. Co.

v. Kirkpatrick, 396 N.W.2d 359, 364 (Iowa 1986). We recognize the

legislature’s limited role in our appellate process includes the power to

prescribe by statute the time allowed to file an appeal and to provide for

a one-day extension when the deadline falls on a day our clerk of court is

closed in whole or in part. See Iowa Code § 4.1(34) (one-day extension);
id. § 602.4201–02 (time allowed for appeal).

      We begin our analysis with the statute governing deadline

extensions triggered by court closures. Iowa Code section 4.1(34) states:

      [W]hen by the provisions of a statute or rule prescribed
      under authority of a statute, the last day for the . . . filing of
      an appeal from the decision or award of a court . . . falls on a
      Saturday, a Sunday, a day on which the office of the clerk of
      the district court is closed in whole or in part pursuant to the
      authority of the supreme court, [ten holidays, and the Monday
      after a named holiday if that holiday falls on a Sunday], and
      any day appointed or recommended by the governor of Iowa
      or the president of the United States as a day of fasting or
      thanksgiving, the time shall be extended to include the next
      day which the office of the clerk of the court . . . is open to
      receive the filing . . . of an appeal.

(Emphasis added.)

      Traditionally, clerk of court offices were open to the public from

8 a.m. to 4:30 p.m., Monday through Friday.                    The operative statutory


      1Article   V, section 4 of the Iowa Constitution states in full:
      The supreme court shall have appellate jurisdiction only in cases in
      chancery, and shall constitute a court for the correction of errors at law,
      under such restrictions as the general assembly may, by law, prescribe;
      and shall have power to issue all writs and process necessary to secure
      justice to parties, and shall exercise a supervisory and administrative
      control over all inferior judicial tribunals throughout the state.
                                             8

language at issue in this appeal—“a day on which the office of the clerk

of the district court is closed in whole or in part pursuant to an order of

the supreme court”—was added to section 4.1(34) in 1993.                       H.F. 113,

75th G.A., 1st Sess. § 1 (Iowa 1993).               The introduced version of the

legislation included an explanation stating:

       This bill provides that the time for filing for the
       commencement of a proceeding prior to the statute of
       limitations running, as well as for other filings, is extended
       to the next business day in the case of the deadline falling on
       a day on which the clerk of district court’s office is closed
       pursuant to the supreme court’s order directing certain
       offices of the clerk of the district court to be open fewer
       hours.

Id. explanation (emphasis added).             There were no relevant substantive

amendments before the bill’s enactment.2 Under these circumstances,

“[w]e give weight to explanations attached to bills as indications of

legislative intent.” City of Cedar Rapids v. James Props., Inc., 701 N.W.2d
673, 677 (Iowa 2005); accord Postell v. Am. Family Mut. Ins. Co., 823
N.W.2d 35, 49 (Iowa 2012) (same).                    This explanation shows the

legislature intended to allow litigants until the next business day to file a

notice of appeal otherwise due on a day the clerk’s office is “open fewer

hours” by order of our court.              That intent is reflected in the plain


       2There  were two changes in wording from the legislation as originally introduced
and the final statutory enactment. Specifically, language in the original version of the
bill reading “pursuant to an order of the supreme court” was revised to state “pursuant
to the authority of the supreme court.” H.F. 113, 75th G.A., 1st Sess. § 1 (emphasis
added). The first proposal also included language reading:
       [T]he time shall be extended to include the next day which is not a
       Saturday, Sunday, a day on which the office of the clerk of the district
       court is closed in whole or in party pursuant to an order of the supreme
       court, or legal holiday named in this subsection.
In the final version of the bill, this language was replaced with “the time shall be
extended to include the next day which the office of the clerk of the court . . . is open to
receive the filing . . . of an appeal.” Id.
                                     9

language of section 4.1(34), which extends the deadline when the clerk’s

office is “closed in whole or in part” by this court’s order, until “the next

day the [clerk’s office] is open to receive the filing.”    See Iowa Code

§ 4.1(34) (emphasis added).

      On November 12, 2009, our court issued a supervisory order

detailing measures taken in response to a state revenue shortfall. See

Iowa Supreme Ct. Supervisory Order, In the Matter of Actions Taken to

Reduce Judicial Branch Operating Expenses (Nov. 12, 2009).              This

supervisory order set out the public office hours of the clerk of court
offices for each county. The clerk of court office hours in Howard County

were reduced to 8 a.m. to 2:30 p.m. on Monday, Wednesday, and

Thursday and 8 a.m. to noon on Friday.        By notice given in the same

order, we adopted Iowa Court Rules 22.39 and 22.40. Id. Rule 22.39

provides, “The court shall set the business hours of each office.” Iowa

Ct. R. 22.39. Rule 22.40 then states, in relevant part:

      For purposes of Iowa Code section 4.1(34), the word “day”
      means the period of time defined by the public business
      hours of an office of the clerk of court as established by
      order of the supreme court.

Id. r. 22.40.
      On December 2, we issued another supervisory order addressing

the interplay between rule 22.40 and section 4.1(34):

      As provided by Iowa Court Rule 22.40, a clerk of court office
      is open for an entire or whole day for purposes of Iowa Code
      section 4.1(34) so long as the office is open for the duration
      of the office’s “public business hours” as established by
      order of this court. For example, if the public business hours
      of an office are from 8:00 a.m. to 4:30 p.m. on Mondays,
      Wednesdays and Fridays and from 8:00 a.m. to 2:30 p.m. on
      Tuesdays and Thursdays, and the office is open for the
      duration of those hours on a given day, the office is
      considered open for the whole day and Iowa Code section
      4.1(34) is not triggered to extend any deadlines.
                                      10

Court Closure Days ¶ 2. Talton’s appeal presents our first opportunity to

decide whether section 4.1(34) requires a one-day extension when the

public window of the clerk’s office closed at 2:30 p.m.

      We conclude the outcome is dictated by the plain language of the

governing statute. Section 4.1(34) expressly allows an appellant a one-

day extension to file if the thirty-day deadline falls on “a day on which

the office of the clerk of the district court is closed in whole or in part

pursuant to the authority of the supreme court.” Iowa Code § 4.1(34).

The accompanying legislative explanation confirms this provision was
intended to provide extra time to file an appeal when our court has

ordered a clerk of court office “to be open fewer hours.”           H.F. 113

explanation. The clerk’s office effectively was “closed . . . in part” for that

two-hour period and was “open fewer hours.” We hold section 4.1(34)

entitled Talton to the one-day extension.         We are not holding that

reasonable adjustments in office hours that still leave a clerk’s office

open to the public for a basic workday would trigger section 4.1(34).

But, we conclude a decision to close offices at least two hours early falls

within the statute.

      Teri argues this interpretation will lead to an absurd result. She

contends the filing deadline will be perpetually extended because the

Howard County clerk’s office hours were reduced every day of the week,

triggering continuous one-day extensions. We disagree. Section 4.1(34)

only extends the deadline until the next day the clerk’s office is “open to

receive the filing,” which can be for a period of time short of a full

business day.    See Iowa Code § 4.1(34).      Because the Howard County

clerk’s office was open the next morning, no further extension is granted.
      Teri’s better argument is that our court’s power to change the

hours the clerk’s office is open to the public includes the power to
                                         11

redefine regular business hours in a manner that avoids a partial closing

triggering section 4.1(34). She relies on our adoption of Iowa Court Rule

22.40 defining “day” to mean the public business hours set by our court

and on our December 2, 2009 supervisory order providing that a 2:30

p.m. closure of the public window does not trigger section 4.1(34). The

problem with her position is that Talton was otherwise entitled to the

one-day extension to file his notice of appeal under section 4.1(34), and

the rule change, as interpreted in our supervisory order, thus effectively

shortened his time to appeal by one day.               We may not “ ‘change
[statutory] terms under the guise of judicial construction.’ ” Iowa Dep’t

of Transp. v. Soward, 650 N.W.2d 569, 571 (Iowa 2002) (quoting Iowa

Beef Processors, Inc. v. Miller, 312 N.W.2d 530, 533 (Iowa 1981),

overruled on other grounds by Henriksen v. Younglove Constr., 540
N.W.2d 254, 260 (Iowa 1995)).           Specifically, the time allowed to file a

notice of appeal cannot be reduced without legislative approval. See Iowa

Code § 602.4201(3)(d).

       The legislature’s role in our rulemaking process is governed by

Iowa Code section 602.4201(3)(d).          That section provides that certain

appellate rules are subject to the rulemaking requirements of section

602.4202—including Iowa Rule of Appellate Procedure 6.101(1)(b), which

sets forth the thirty-day deadline to file a notice of appeal.         See Iowa

Code     § 602.4201(3)(d).        The    rulemaking     requirements    include

submission of a proposed rule change to the legislative council, which

has the power to delay implementation to allow the general assembly to

enact a bill changing the rule. See Iowa Code § 602.4202; cf. Butler v.

Woodbury County, 547 N.W.2d 17, 20 (Iowa Ct. App. 1996) (discussing
the    overlapping   roles   of   the   supreme    court   and   legislature   in

promulgating rules of practice for Iowa courts). Both section 4.1(34) and
                                       12

section 602.4201(3)(d) impact the time allowed to file an appeal. We read

these related statutes together. Kolzow v. State, 813 N.W.2d 731, 736

(Iowa 2012) (“If more than one statute relating to the subject matter at

issue is relevant to the inquiry, we consider all the statutes together in

an effort to harmonize them.”      (Citation and internal quotation marks

omitted.)).   We did not employ rulemaking procedures when we

promulgated rule 22.40 with our supervisory order. In any event, the

supervisory order cannot trump the general assembly’s authority to set

the time to file a notice of appeal.
      During the time frame relevant to this case, the Howard County

Clerk of Court Office closed at 2:30 p.m. on Monday, Wednesday, and

Thursday and closed at 11:30 a.m. on Tuesday and Friday.            See Iowa

Supreme Ct. Supervisory Order, In the Matter of Changes to the Business

Hours of the Chickasaw and Howard County Clerk of Court Offices

(Oct. 19, 2010). The thirtieth day after the district court entered the final

domestic abuse protective order fell on January 18, 2012, a Wednesday,

when the Howard County Clerk of Court Office closed at 2:30 p.m.

Under section 4.1(34), Talton was entitled to file his appeal the next

business day, which he did. As such, his appeal was timely.

      IV. Venue Under Iowa Code Section 236.3(1).

      We next turn to Talton’s challenge to the district court’s ruling

denying his motion to transfer venue.          Iowa Code section 236.3(1)

governs venue under the Domestic Abuse Act, Iowa Code chapter 236,

and states “[v]enue shall lie where either party resides.”          No Iowa

appellate decision has interpreted the term “resides” for purposes of

section 236.3(1). “ ‘[R]esident . . . is an elastic word with varied statutory
meanings, dependent upon the context of the statute in which it is used

and the purpose and object to be attained.’ ” Kroblin Refrigerated Xpress,
                                      13

Inc. v. Iowa Ins. Guar. Ass’n, 461 N.W.2d 175, 177 (Iowa 1990) (quoting

Pittsburgh –Des Moines Steel Co. v. Incorporated Town of Clive, 249 Iowa
1346, 1348, 91 N.W.2d 602, 603–04 (1958)); see also Democko v. Iowa

Dep’t of Natural Res., 840 N.W.2d 281, 289 (Iowa 2013) (“We recognize

the concept of residency can have different meanings depending upon

context.”).   The district court ruled that venue was proper in Howard

County, stating:

             In Kollman v. McGregor, 240 Iowa 1331, 39 N.W.2d
302 (1949), the Iowa Supreme Court noted that “residence”
      is distinguishable from domicile as residence indicates the
      place of dwelling, which may be either permanent or
      temporary.
             [Teri] reports she is living in Howard County, Iowa; she
      is renting a residence in the county. The fact that [Teri] may
      do business and travel to visit relatives in the state of
      Minnesota, in and of itself, does not establish residence in
      Minnesota. From the available, credible evidence, the Court
      finds [Teri] is residing in Howard County. Accordingly,
      venue for this Chapter 236 action lies in Howard County, as
      well as Decatur County, where [Talton] resides.

We agree with the district court’s conclusion that Teri satisfied the

residency requirement for venue under the Domestic Abuse Act when she

moved to Howard County to live there for family support and to escape

Talton’s abuse.
      Iowa Code chapter 236 does not define the term “resides” or

“resident.”   “When the term ‘resident’ is undefined in the statute, it

becomes an ambiguous term requiring statutory construction to

determine its legal meaning.” Kroblin, 461 N.W.2d at 177–78. We are to

“seek a reasonable interpretation . . . that will satisfy the objectives of the

statute.” Id. at 178. The domestic abuse chapter is intended to protect

Iowa residents from abuse. See Christenson v. Christenson, 472 N.W.2d
279, 280 (Iowa 1991). This intent is manifest throughout the chapter:
                                    14
      Our domestic-abuse statute evidences a special solicitude for
      potential abuse victims. It allows a petition to be filed
      without payment of costs, Iowa Code § 236.3(7); forms are
      provided for pro se filing, Iowa Code § 236.3A(2); and the
      county attorney may assist the plaintiff in all stages of the
      proceeding, Iowa Code § 236.3B.

Bartsch v. Bartsch, 636 N.W.2d 3, 9 (Iowa 2001). We give the domestic

abuse statute “ ‘a reasonable or liberal construction which will best effect

its purpose rather than one which will defeat it.’ ”      Christenson, 472

N.W.2d at 280 (quoting Shidler v. All Am. Life & Fin. Corp., 298 N.W.2d
318, 321 (Iowa 1980)).

      With these principles in mind, we consider the meaning of

“resides” in section 236.3(1).    In Kollman, we distinguished between

“legal” and “actual” residency. 240 Iowa at 1333, 39 N.W.2d at 303. We

noted actual residence “may be more temporary in character,” but that a

person must be more than “a mere temporary sojourner.” Id. We held

the actual residency test applies under the general venue statute for

personal actions, which expressly provides for venue where the

defendant “actually resides.”    Id. at 1332, 39 N.W.2d at 303 (quoting

Iowa Code § 616.17) (1946) (emphasis added). Talton argues Kollman is

distinguishable because Iowa Code section 236.3(1) (2011) omits the

qualifier “actually” to provide for venue where “either party resides.”

Talton advocates for a more stringent “legal residence” standard, relying

on our precedent under chapter 598 governing marital dissolutions.

Talton notes the venue provisions in chapter 236 and chapter 598 both

contain the phrase, “where either party resides.”     Compare Iowa Code

§ 236.3(1), with id. § 598.2. Talton specifically relies on Hinds v. Hinds,

which interpreted “residency” under the marital-dissolution statute to

mean “a legal residence, not an actual resid[ence] alone” and equated
residency with domicile. 1 Iowa 36, 49 (1855). That case, however, is
                                    15

distinguishable. In Hinds, the wife had lived in other states, but lived for

only a few months in Iowa, and the husband had never lived in Iowa.

The 1855 Iowa Code included a six-month minimum residency

requirement to obtain a divorce.     Id. at 38 (citing Iowa Code § 1488

(1855)). This minimum residency requirement guards against interstate

forum shopping and protects Iowa decrees against collateral attack. See

Sosna v. Iowa, 419 U.S. 393, 406–07, 95 S. Ct. 553, 561, 42 L. Ed. 2d
532, 545 (1975) (“Iowa may quite reasonably decide that it does not wish

to become a divorce mill for unhappy spouses who have lived there as
short a time as appellant . . . .”); In re Marriage of Kimura, 471 N.W.2d
869, 877 (Iowa 1991) (equating “residency” to “domicile” for chapter 598

dissolution of marriage action).

       Chapter 598 currently includes a one-year, good-faith minimum

residency requirement for a petitioner filing for divorce from a spouse

living in another state.      Iowa Code § 598.5(1)(k) (2011).       Section

598.5(1)(k) provides:

       Except where the respondent is a resident of this state and is
       served by personal service, [a petition shall] state that the
       petitioner has been for the last year a resident of the state,
       specifying the county in which the petitioner has resided and
       the length of such residence in the state after deducting all
       absences from the state, and that the maintenance of the
       residence has been in good faith and not for the purpose of
       obtaining a dissolution of marriage only.

Id.   This more stringent legal residency requirement for chapter 598

makes sense in the context of marital dissolutions involving residents of

other states, because a more lenient actual residency test would allow

litigants to maintain multiple residences to evade Iowa’s minimum good-

faith state residency requirement. Chapter 236, by contrast, lacks any
equivalent provision imposing a minimum period or good-faith-test
                                    16

requirement for residency within Iowa.      Accordingly, the chapter 598

cases are inapposite.

      We conclude a more relaxed residency requirement is appropriate

to effectuate the purpose of chapter 236—protecting victims of domestic

abuse.   Section 236.4 provides for expedited orders of protection.      Id.

§ 236.4. By omitting a minimum waiting period in section 236.3(1), the

legislature presumably intended to allow emergency injunctive relief

immediately upon the victim’s arrival in the new county where she

relocated to live to escape her abuser. Accordingly, we adopt the “actual
residence” requirement.      We hold that parties seeking orders of

protection under chapter 236 need only demonstrate that they are

currently living in the county, maintaining a “place of dwelling, which

may be either permanent or temporary.” See Kollman, 240 Iowa at 1333,

39 N.W.2d at 303; cf. M.R. v. S.R., 238 S.W.3d 205, 208 (Mo. Ct. App.

2007) (concluding victim satisfied protective order venue residency

requirement based on evidence she “was living with her parents and that

she planned to remain there until her legal problems with her husband

were resolved”).    A more stringent legal residency requirement would

discourage victims of domestic abuse from moving away from their

abuser’s home county or delay relief for those who do move to another

county. As the facts of this case demonstrate, victims fleeing abuse often

are required to seek temporary shelter while they are displaced and their

lives are in disarray.

      We are not confronted with an evidentiary record showing the

alleged victim filed for an order of protection in a remote county solely to

gain a tactical advantage.     See Froman, 755 N.W.2d at 531 (“When
possible, we seek to construe venue statutes so as to minimize forum

shopping.”). Actions for a domestic abuse protective order are equitable
                                     17

proceedings. Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa 2001). Our

district courts have discretion to fashion relief based on the equities.

Specifically, defendants may challenge venue on forum non conveniens

grounds when “the relative inconveniences [are] so unbalanced that

jurisdiction should be declined on an equitable basis.”       Silversmith v.

Kenosha Auto Transp., 301 N.W.2d 725, 727 (Iowa 1981) (citation and

internal quotation marks omitted); see also Hoth v. Sexton, 539 N.W.2d
137, 139 (Iowa 1995) (“We have viewed the doctrine as a self-imposed

limit used to avoid unfair, vexatious and oppressive actions in a forum
away from the defendant’s domicile.”); In re Marriage of Kimura, 471

N.W.2d at 879 (“Whether to apply the doctrine of forum non conveniens

lies in the sound discretion of the district court.”). This is not such a

case.     The district court rejected Talton’s forum non conveniens

argument, and he has not challenged this discretionary ruling on appeal.

        Applying the broad definition of “reside” to the facts of this case,

we agree the district court correctly found that Teri resided in Howard

County. Teri provided a compelling reason for fleeing to Howard County:

her parents lived nearby and she needed their support. Teri lived in a

safe house in Howard County for two days prior to filing her petition and

sought medical care at the county emergency room. By the time of the

hearing regarding venue, she was renting a house in Howard County and

looking for work there. Finally, there is no indication that Teri traveled

to Howard County for forum-shopping purposes.              Talton failed to

disprove Teri’s evidence that she resided in Howard County when she

filed for her order of protection, notwithstanding their marital residence

in Decatur County.      Teri was physically present and living in Howard
County at the time she filed her petition; she was more than a

“temporary sojourner.” Kollman, 240 Iowa at 1333, 39 N.W.2d at 303.
                                    18

Under these facts, she resided there for purposes of venue under section

236.3(1).

         V. Conclusion.

         For these reasons, we hold Talton’s appeal was timely. We affirm

the district court’s ruling that venue was proper in Howard County under

Iowa Code section 236.3(1), and we affirm the order of protection entered

there.

         AFFIRMED.